In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00203-CR
                                                ______________________________
 
 
                                 JOHN EDWARD BEEZLEY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                           Hopkins County, Texas
                                                        Trial Court
No. CR0826254
 
                                                              
                                    
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            John Edward
Beezley appeals from his verdict for resisting arrest.  His sentence was imposed June 21, 2011.  Beezley filed a timely motion for new trial.
            Therefore,
Beezley’s notice of appeal had to be filed within ninety days of the date
sentence was imposed.  Tex. R. App. P. 26.2(a)(2).  The last day for filing the notice of appeal
was September 19, 2011.  The notice of
appeal was not filed until September 22. 
The certificate of service on the notice of appeal reads, “I hereby
certify that a true and correct copy of the foregoing Defendant’s Notice of
Appeal was hand delivered to the office of Ms. Dustanna Rabe, County Attorney
for Hopkins County, Texas, the Attorney of Record for the State of Texas.”   This certificate gives this Court no date on
which the notice of appeal was mailed or delivered to the county clerk’s
office.  
            The Texas
Court of Criminal Appeals interprets Tex.
R. App. P. 26.3 strictly to require an appellant in a criminal case to
file his or her notice of appeal and a motion for extension within the
fifteen-day period for filing a late notice of appeal.  See
Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex.
Crim. App. 1993)).  The Texas Court of
Criminal Appeals has expressly held that without a timely-filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See id. at 522; see also
Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998).
            On October 19, 2011, we
notified counsel by letter of this defect in jurisdiction and requested that he
inform us how we had jurisdiction over this appeal and notified him that if we
did not receive a response within ten days, we would dismiss this appeal for
want of jurisdiction.  
            It
is now December 6, 2011, and we have received no response from counsel.
 
            We
dismiss this appeal for want of jurisdiction.
 
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          December
6, 2011       
Date Decided:             December
7, 2011
 
Do Not Publish